TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00525-CV


Austin 1825 Fortview, Inc., Appellant

v.

Travis County, Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN300127, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Austin 1825 Fortview, Inc. has notified this Court that it no longer wishes to pursue
this cause of action against Travis County, Texas.  We dismiss this appeal.  Tex. R. App. P.
42.1(a)(1).


  
						David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   January 11, 2005